Citation Nr: 1426855	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, greater than 40 percent for residuals of vagotomy with antrectomy due to duodenal ulcer.
 
2.  Entitlement to service connection for a prostate disorder, to include as due to exposure to radiation.

3.  Entitlement to service connection for a urinary tract disorder, to include as secondary to a prostate disorder and to include as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1942 to January 1946 and from August 1946 to December 1962.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for residuals of a vagotomy as well as service connection for prostate and urinary tract disorders.  The Veteran appealed the denials in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire initial rating period, residuals of vagotomy with antrectomy due to duodenal ulcer have been productive of less than severe symptomatology, with no impairment of health manifested by anemia, weight loss, or incapacitating episodes.

2.  The Veteran participated in a radiation risk activity during service.

3.  A prostate disorder, to include enlarged prostate, is not etiologically related service.

4.  A urinary tract disorder is not etiologically related service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of vagotomy with antrectomy due to duodenal ulcer have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 4.124a, Diagnostic Code (DC or Code) 8210-7305 (2013).

2.  A prostate disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

3.  A urinary tract disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of Vagotomy 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for residuals of vagotomy in an April 1963 decision.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In the December 2009 decision on appeal, the Veteran's 40 percent rating for vagotomy residuals was continued, as effective March 1, 1969.  The Veteran's disability is rated under 38 C.F.R. §§ 4.114, 4.124a, Diagnostic Code (DC or Code) 8210-7305.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 7305 is used for rating the Veteran's digestive symptomatology, while DC 8210 relates to paralysis of a cranial nerve, the underlying cause of the Veteran' disability.  Vagotomy, the Board notes, is the interruption of the impulses carried by the vagus nerve (i.e. tenth cranial nerve).  Dorland's Illustrated Medical Dictionary, 2048 (31st ed. 2007).

Under, DC 8210, a 50 percent rating contemplates complete paralysis of the cranial nerves, dependent ipon the extent of sensory and motor loss to organs including the stomach.  38 C.F.R. §4.124a, DC 8210 (2013).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2013).  Accordingly, ratings for certain disabilities of the digestive system under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined.  Rather, a single evaluation must be assigned under the DC that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2013).

Under DC 7305 - the specific Code which has been associated with the Veteran's service-connected disability - a duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted for severe symptoms with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.

After reviewing the entire claims file, the Board finds that the Veteran's vagotomy residuals have been not more than 40 percent disabling for any time during the period on appeal. Specifically, the Board finds that vagotomy residuals have been productive of less than severe symptomatology without impairment of health manifested by anemia, weight loss, or incapacitating episodes.

In October 2006, prior to the period on appeal, the Veteran underwent a computed tomography (CT) scan of the pelvis which revealed diverticulosis without evidence of diverticulitis.  On an unrelated VA treatment in December 2006, and will abdominal examination revealed bowel sounds to be normal.  In February 2008, the Veteran reported that he was unable tolerate certain foods and had occasional pyrosis (i.e. heartburn), but did not wish to be placed on medication.

In an April 2009 written statement, the Veteran indicated that his " stomach is not right to this day," but that he does "all right as long as [he does not] eat onions and garlic."

On VA examination in October 2009, the Veteran complained of diarrhea and symptoms which his primary care physician had assessed to be dumping syndrome as a result of gastric surgery.  The Veteran also reported indigestion and a mild degree of malabsorption resulting in diarrhea.  He also stated that rather than experiencing any new symptoms, he had actually "gotten better throughout the years."  The Veteran experienced nausea weekly, vomiting less than weekly, and persistent diarrhea 4 to 6 times per day.  There were no signs of significant weight loss or malnutrition, anemia, or other significant physical examination findings.  With regard to activities of daily living, the Veteran's symptoms had mild effects on chores, shopping, recreation, and travel.  Moderate effects were seen with regard exercise, and the Veteran was prevented from engaging in sports.  Nonetheless, feeding, bathing, dressing, toileting, and grooming were unaffected by the Veteran's symptoms.

Based on the foregoing, the Veteran's vagotomy residuals have not been greater than 40 percent disabling at any time during the period on appeal.  Again, in order for a 60 percent rating to be assigned, the evidence must show that the Veteran has pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Here, the evidence reflects that the Veteran's symptoms have not been severe, and while he has endorsed vomiting less than weekly, the overall disability picture nonetheless does not more closely resemble the criteria described in DC 7350 for a 60 percent rating.

The Veteran is competent to report on symptoms which are capable of lay observation such as weight loss and vomiting, and thus his lay endorsements of symptoms are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  To that end, the Board finds the Veteran's own statement to a VA examiner that symptoms had been gradually getting better to be exceptionally probative that his service-connected disability his not become worse.

The Board has also considered the applicability of other Codes which may provide a rating higher than 40 percent under to 38 C.F.R. § 4.114.  However, a review of the criteria of the criteria in DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, and in light of the Veteran's principle service-connected post- vagotomy with diagnosis of antrectomy due to duodenal ulcer, the Board finds that DC 7305 remains the appropriate Code under which to rate the disability at issue.

In consideration of whether a rating of higher than 40 percent may be warranted under DC 8210, the Board observes that such a rating would require evidence of complete paralysis of a cranial nerve - a severe condition of which there is no evidence that the Veteran suffers from.

Accordingly, the Board concludes that the Veteran's residuals of vagotomy with antrectomy due to duodenal ulcer disability have been not more than 40 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected vagotomy residuals.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected vagotomy residuals above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of frequency and severity of gastrointestinal symptomatology; thus, the demonstrated manifestations - namely periodic vomiting, nausea, and sensitivity to certain foodstuffs - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's vagotomy residuals, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his vagotomy residuals and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.


Service Connection for Prostate and Urinary Tract Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  With regard to the disorders at issue, the evidence below shows that the Veteran has not had any of the disorders considered to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); accordingly the provisions of 38 C.F.R. § 3.303(b) do not apply to the immediate claims.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Among the Veteran's contentions are that one or more prostate or urinary disorders may have been caused by the Veteran's in-service exposure to radiation as a result of his participation in atmospheric detonation of nuclear devices during Operation Redwing in 1956.

VA considers a "radiation exposed Veteran" as one who while, serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" includes on-site participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R. § 3.309 (2013).  Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) (2013).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation, however as discussed below, the Veteran does not have, nor has he had, a disease subject to presumptive service connection based on participation in a "radiation-risk activity," and thus the provisions are not implicated in this case.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, in the absence of entitlement based on a presumptive basis, the Board will consider whether service connection may be established on a direct basis.

Service treatment records are silent to complaints or treatment referable to the genitourinary system during service other than some evidence of venereal disease in 1957.  On examination in June 1957, the Veteran endorsed a history of frequent or painful urination, although his genitourinary system was indicated to be normal.  On discharge examination in October 1961, the Veteran's genitourinary system was again clinically normal and the same was true on Fleet Reserve examination in November 1962.  On examination in March 1967, five years after discharge from active duty, the Veteran's genitourinary system was normal and he actively denied any history of frequent or painful urination, though he did endorse a history of gonorrhea.

The record reflects that during service the Veteran was exposed to radiation between April 1956 in August 1956; with total recorded exposure equaling 0.475 roentgen equivalent mans (REM) of gamma radiation.

The Veteran has submitted numerous articles and documents from both government and nongovernment sources including a 1992 publication from the National Association of Radiation Survivors regarding legislation relating to radiation exposed Veterans.  While the article indicates that this legislation included "urinary tract" cancer to the list of presumptive disorders, the Board notes there is no evidence of record that the Veteran has, or has had, urinary tract cancer.  The Veteran also submitted a June 1985 article entitled "No Consistent Evidence of Increased Cancer Found Among Atomic Veterans; Excess Leukemia in one Group Confirmed."

The Board has considered all such documents and reminds the Veteran that there is no question that he was involved with Operation Redwing or that he was exposed to radiation as a result of atmospheric detonations.  Nonetheless, there has been no evidence that the Veteran has, or has had, a "radiogenic disease."  Thus, again, the presumptions associated with exposure to radiation are not for application in the Veteran's particular case.

In an April 2009 statement, the Veteran indicated that he began to have prostate and urinary symptoms within one and one half years of observing the nuclear weapon detonations associated with Operation Redwing.  Following separation 1962, the Veteran states that he continue to have symptoms and eventually underwent three prostate and urinary tract procedures by a private physician before undergoing two additional urinary tract procedures at MacDill Air Force Base.  

The Veteran has reported that these procedures "trimmed off part of [his] prostate and opened the bladder neck" and occurred in the late 1970s through the early 1980s.  With regard to these operations, the Board notes that all efforts to acquire associated records have been unsuccessful.

In October 2006, the Veteran underwent a CT scan of the pelvis which revealed an enlarged prostate gland with some impression at the base of the bladder.  The urinary bladder was otherwise unremarkable and no adenopathy was identified.  The overall impressions were of an enlarged heterogeneous appearing prostate gland, and a small right inguinal hernia containing fat.

In December 2006, the Veteran reported pain with ejaculation in the right groin area.  He also reported that a civilian physician had conducted a radiographic imaging study which was "essentially negative."  In reporting his medical history, the Veteran endorsed a history of enlarged prostate.

On VA urology assessment in March 2007, the Veteran reported a past history of multiple transurethral resections of the prostate.  He reported no difficulty with urination, and denied urinary frequency, dysuria, fever, chills, or nausea.  A physical examination revealed the Veteran's prostate to be large, smooth, and symmetrical, and the physician's impressions were of enlarged prostate and painful ejaculations.

In July 2009, the Veteran reported a four year history of right groin pain and discomfort.

In short, the Board's been presented with lay testimony regarding surgical intervention of the prostate more than 10 years after separation, and acute urinary symptoms in service.  The Veteran is competent to report on the symptoms to the extent that they are capable of lay observation.  Layno, 6 Vet. App. 465.  However the Veteran is not competent to report on the etiology any disorder related to the urinary tract or prostate as this is a complex medical determination well beyond his lay competence.

With regard to the Veteran's current reports of in-service onset of urinary symptoms, the Board weighs these reports against service treatment records which appear complete but include only acute complaints of urinary symptoms associated with a venereal infection.  The Board also notes that while the Veteran has previously claimed entitlement service connection for other disorders, in spite of his current testimony of unremitting symptomatology since service, he did not seek service connection for prostate or urinary symptoms until 2009 - nearly 50 years after separation.  The Board finds that the Veteran did not have unremitting prostate or urinary symptoms during service, since service, or onset of such symptoms until many years after service.

The record is entirely devoid of competent evidence associating the Veteran's enlarged prostate with service to include exposure to radiation during atmospheric testing of nuclear weapons.  The record is similarly devoid of competent evidence linking the Veteran's reported late-1970s/early-1980s prostate surgery with service to include radiation exposure.

The Board is cognizant and appreciative of the Veteran's honorable service including his participation in Operation Redwing, and his service through two periods of war.  Nonetheless, the Board is bound by the laws and regulations of applicable to VA benefits, 38 U.S.C.A. § 7104 (West 2002), and in the absence of competent evidence establishing nexus between the Veteran's prostate and urinary symptoms and service, the Board cannot grant of service connection.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in October 2009.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  In this case, VA has obtained, or attempted to obtain all records of private treatment which the Veteran has identified.  The Board notes that in some cases, due to their age, records were not available.  Nonetheless, VA met its obligations to the Veteran by making one or more attempts to contact all private treatment providers identified by the Veteran in his correspondence with VA.

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in October 2009, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his post- vagotomy residuals.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).

The Veteran's representative suggested in an April 2014 statement that the Veteran's October 2009 VA examination is outdated and does not accurately reflect the Veteran's current level of symptomatology.  However, the mere passage of time does not render a prior VA examination stale, or necessitate that a new examination be obtained.  Rather, without evidence or testimony of worsening symptomatology, the Board finds that requiring the Veteran to report for an additional examination would only serve to delay final adjudication of his claim for an increased rating.

The Veteran has not been provided VA examinations referable to either prostate or urinary disorders.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

As discussed above, service treatment records are silent as to any complaints or treatment referable to the genitourinary system other than acute urinary symptoms, nor were any genitourinary symptoms or pathologies identified on separation examination or subsequent retirement examinations following separation.  Furthermore, other than the Veteran's lay assertions of a connection to service, the records is so without evidence to suggest that such a connection exists that VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining  VA examinations and opinions has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 40 percent for residuals of vagotomy with antrectomy due to duodenal ulcer is denied.

Service connection for a prostate disorder is denied.

Service connection for a urinary tract disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


